UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7562


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

THOMAS BRANTLEY JENKINS, II,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cr-00053-CCE-3)


Submitted: April 12, 2021                                         Decided: April 23, 2021


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT EARLY HARRIS WHEELER, LLP, High Point, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Julie C.
Domachowski, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Brantley Jenkins, II, appeals the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s

order for abuse of discretion. United States v. Kibble,     F.3d    ,   , No. 20-7009, 2021

WL 1216543, at *2 (4th Cir. Apr. 1, 2021) “A district court abuses its discretion when it

acts arbitrarily or irrationally, fails to consider judicially recognized factors constraining

its exercise of discretion, relies on erroneous factual or legal premises, or commits an error

of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation

marks omitted).

       The district court did not make an erroneous factual finding in stating that Jenkins

had served less than half of his sentence, because this statement simply reflected the term

imposed at sentencing without considering the good-time credits Jenkins had earned and

was projected to earn. Moreover, while the district court did not expressly address Jenkins’

argument that he did not present a danger to the community if released, it offered a detailed

explanation for why the 18 U.S.C. § 3553(a) factors did not support granting Jenkins’

motion and, thus, demonstrated that it “considered the parties’ arguments and ha[d] a

reasoned basis for exercising [its] own legal decisionmaking authority.” Chavez-Meza v.

United States, 138 S. Ct. 1959, 1964 (2018) (internal quotation marks omitted); see also

Kibble, 2021 WL 1216543, at *4 (“[A] district court may not grant a sentence reduction

under 18 U.S.C. § 3582(c)(1)(A) without considering the factors set forth in section

3553(a) to the extent that they are applicable.” (internal quotation marks omitted)).

                                              2
       Therefore, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3